PCIJ_AB_53_EasternGreenland_DNK_NOR_1933-04-05_JUD_01_ME_02_FR.txt. 96

OBSERVATIONS DE MM. SCHÜCKING ET WANG

Nous sommes entièrement d'accord des conclusions auxquelles
Ia. Cour est arrivée, mais nous croyons devoir faire quelques
réserves sur quelques-uns des motifs énoncés à l’appui de ces
conclusions. La Cour constate d’une manière catégorique l’exis-
tence d’une souveraineté historique du Danemark sur l’en-
semble du Groënland, exercée particulièrement déjà pendant le
Xvirime siècle. Selon nous, il faut admettre qu'il s’agit en effet
de prétentions danoises, émises déjà aux siècles précédents et à
peine contestées par d’autres Etats. Mais l'interprétation exacte
des documents qui doivent démontrer l'exercice de cette sou-
veraineté reste un peu douteuse; en outre, il s’agit d’actes
législatifs dont l’application effective en dehors de la côte occi-
dentale — qui aurait été indispensable d’après le droit inter-
national de cette époque déjà — n'a pas été suffisamment
démontrée. Même si l’ensemble des circonstances donnait au
Danemark un titre présomptif, l’historique des démarches diplo-
matiques faites par le Danemark, de 1915 à 1927, en vue d’une
reconnaissance de sa souveraineté sur l’ensemble du Groënland
prouve à nos yeux qu'à cette époque le Danemark lui-même
n’a pas soutenu vis-à-vis des autres Puissances intéressées la
thèse d’une souveraineté danoise existante sur tout le pays.
Sur ce point, en présence notamment du rapport du ministre
danois des Affaires étrangères au roi de Danemark en date
du rer août 1916, nous sommes obligés de donner une inter-
prétation différente aux démarches danoises auprès des
Puissances, à savoir que le Danemark a voulu éendre sa sou-
veraineté sur l’ensemble du Groënland avec l’assentiment des
Etats les plus intéressés.

Toutefois, cette manière de voir n’exclut pas que, pour
certains autres motifs mentionnés dans l'arrêt, l'occupation
norvégienne nous sembie illégale et non valable.

(Signé) WALTHER SCHUCKING.
{ » ) Wane CHUNG-Hur.
